NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2796-17T1

FRANK SCHIPANI,

          Plaintiff-Appellant,

v.

MARYANN SCHIPANI,

          Defendant-Respondent.


                    Submitted January 16, 2019 – Decided February 14, 2019

                    Before Judges Koblitz, Currier, and Mayer.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-0583-08.

                    Jorge Cruz, attorney for appellant (Jorge Cruz and
                    Thomas J. Butler, Jr., on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      We have been advised that this matter has been settled and the parties have

executed a stipulation of dismissal. Accordingly, the appeal is dismissed with prejudice

and without costs.




                                                                               A-2796-17T1
                                           2